Case 2:17-md-02789-CCC-MF Document 264 Filed 10/05/18 Page 1 of 2 PageID: 12625




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                          2: 17-MD-2789 (CCC)(MF)
   IN RE: PROTON-PUMP INHIBITOR                                  (MDL 2789)
   PRODUCTS LIABILITY LITIGATION                       and all member and related cases

   This Document Relates to: ALL ACTIONS                     Judge Claire C. Cecchi


                                                    CASE MANAGEMENT ORDER NO. 2$
                                                         ON SEPTEMBER 21, 2018
                                                         STATUS CONFERENCE


          The Court having held a case management conference on September 21, 2018, and after

   reviewing the parties’ submissions and having discussed various case management issues with

   the parties, enters the following ORDER:

          1.      The parties reached agreement on amendments to Case Management Orders No. 7

   (Master Complaint, Master Answers, Short form Adoption, Direct Filing) and No. 9 (Plaintiff

   F act Sheet and Pf S Document Production).        These amendments are set forth in Case

   Management Order No. 27, entered on September 24, 2018.

          2.      Defendants shall advise the Court of their respective positions on Lexecon at or

   before the November 5, 201$ status conference.

          3.      The parties shall continue to meet and confer on issues relating to Defendants’

   various productions. If the parties are unable to agree, any party may request a teleconference

   with the Court in advance of the next case management conference and need not wait until the

   next conference to raise such disputes.

          4.      The Court has scheduled in-person status conferences for November 5, 2018 and

   December 19, 2018. Both conferences shall begin at 1 p.m. By 4pm EST on November 1,2018
Case 2:17-md-02789-CCC-MF Document 264 Filed 10/05/18 Page 2 of 2 PageID: 12626




   and December 14, 2018, respectively, the parties shall submit a joint status report and agenda,

   and if needed, letters setting forth any disputes that need to be addressed at the conference.


   SO ORDERED:

   Dated: Newark, New Jersey
          October    2018
                                                         CLAIRE C. CECCHI
                                                         United States District Judge




                                                    2
